United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 04-3925
                                ___________

Antonio Ellis,                          *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Ransom Evans, Lt., Varner Super Max, * Eastern District of Arkansas.
ADC (originally sued as R. Evans);      *
Marshall Gonder, Sgt., Varner Super     * [UNPUBLISHED]
Max, ADC (originally sued as M.         *
Gonder); Samuel Baker, Sgt., Varner     *
Super Max, ADC (originally sued as      *
S. Baker); Rickey McCarrell, Sgt.,      *
Varner Super Max, ADC (originally       *
sued as Rickey McCarroll),              *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: January 6, 2006
                              Filed: January 19, 2006
                               ___________

Before BYE, McMILLIAN1, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.



      1
       The Honorable Theodore McMillian died January 18, 2006. This opinion is
being filed by the remaining judges of the panel pursuant to 8th Cir. Rule 47E.
       Arkansas inmate Antonio Ellis appeals the district court’s2 adverse judgment
on a jury verdict in his 42 U.S.C. § 1983 action. Because Ellis did not respond to this
court’s show-cause order, his motion for preparation of a trial transcript was denied,
and without a trial transcript it is impossible to address Ellis’s argument on appeal that
the verdict was against the weight of the evidence. See Schmid v. United Bhd. of
Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert.
denied, 484 U.S. 1071 (1988). Ellis also asserts that the jury incorrectly determined
the witnesses’ credibility, but we will not second-guess a jury’s credibility
determinations. See Anheuser-Busch, Inc. v. John Labatt Ltd., 89 F.3d 1339, 1346
(8th Cir. 1996), cert. denied, 519 U.S. 1109 (1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-